Citation Nr: 1641006	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-31 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected right knee replacement for chondromalacia. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia, left knee, prior to May 27, 2011; in excess of 10 percent for service-connected left total knee replacement arthroplasty from July 1, 2011 to September 13, 2011; and in excess of 30 percent for service-connected left total knee replacement arthroplasty from November 1, 2012.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1975 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a November 2011 rating decision, the RO granted a temporary total disability rating, pursuant to 38 C.F.R. § 4.30, based on surgical or other treatment necessitating convalescence (i.e., arthroscopy) for the Veteran's service-connected chondromalacia of the left knee from May 27, 2011 to June 30, 2011.  Effective July 1, 2011, the temporary total disability rating was reduced back to 10 percent.  Then, effective September 14, 2011, a temporary total disability rating was assigned under Diagnostic Code 5055 as the Veteran underwent a left total knee replacement arthroplasty on that date.  Finally, effective November 1, 2012, after the mandated 13-months convalescence, an evaluation of 30 percent was assigned for the Veteran's residuals of his left total knee replacement arthroplasty.

Subsequent to the November 2011 rating decision, the RO has continued to adjudicate the issue on appeal relating to the Veteran's left knee disability solely as entitlement to a disability rating in excess of 10 percent for chondromalacia, left knee.  In addition, the RO issued a separate rating decision in July 2014 adjudicating the issue of entitlement to a disability rating in excess of 30 percent for the service-connected left total knee replacement arthroplasty, to which the Veteran has disagreed and a Statement of the Case was issued in August 2016.  Contrarily, the RO has characterized the Veteran's left knee disability on the Rating Code Sheet since the November 2011 rating decision as left total knee replacement arthroplasty, properly indicating that the previous disability of chondromalacia, left knee, has been subsumed by the left total knee replacement arthroplasty.  

The Board finds that it has jurisdiction over the entire issue of entitlement to a higher disability rating for the Veteran's left knee disability no matter how that disability is characterized.  His service-connected left knee disability may have been chondromalacia when his claim was filed and his appeal initiated, but it has clearly evolved due to his left total knee replacement in September 2011.  Consequently, the Veteran's claim for an increased disability rating now encompasses the staged ratings assigned by the RO over the entire period that his appeal has been pending, and the issue has been restated to represent this development of his claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9, the Veteran requested a Travel Board hearing before a member of the Board.  He was scheduled for a hearing to be held at the RO on September 13, 2016.  Letters notifying the Veteran and his representative were sent on July 27, 2016.  However, the letter to the Veteran's representative was returned to the RO by the U.S. Postal Service on August 8, 2016 as undeliverable.  

On September 9, 2016, the Veteran's representative submitted, via facsimile, a letter to the Board advising that he just received notification from the Veteran of the hearing scheduled for September 13, 2016, and advising that he did not receive notification of said hearing.  He requested that the Veteran's hearing be rescheduled because he would not be able to attend the hearing as he was scheduled to attend hearings at the Atlanta RO on the same day.  

Upon review of the correspondence of record, the Board finds that the hearing notification letter sent to the Veteran's representative was sent to the wrong address.  Notably, the Veteran had reinstated his current representative recently in April 2016.  This representative had previously represented the Veteran, but his representation was revoked in September 2014.  It is clear from the record that the hearing notification was sent to the representative's old address that was of record when he represented the Veteran in 2014.  However, the April 2016 VA 21-22a and other paperwork submitted by the representative clearly indicate that he now has a different address.  Consequently, failure of the Veteran's representative to receive notice of the hearing was an administrative error on the part of the RO.

Thus, based on the administrative error in not properly notifying the Veteran's representative of the Board hearing and the representative's request that the hearing be postponed due to a conflict with his schedule, the Board finds that remand is warranted so that the Veteran's Travel Board hearing can be rescheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a Travel Board Hearing in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.  The RO should ensure to send notice of the hearing to the representative's current address as shown on his April 2016 VA 21-22a.

2.  Thereafter the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




